Citation Nr: 1241527	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $20,253, including whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to March 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 decision of a Committee on Waivers and Compromises (Committee) at the VA Regional Office (RO) in St. Paul, Minnesota.

The claim requires further development before being decided on appeal, however, including addressing the preliminary issue of the validity of this debt.  So, rather than immediately deciding the claim, the Board instead is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

The RO retroactively terminated the Veteran's pension benefits based on a finding that he had undisclosed income from the Social Security Administration (SSA) that, in turn, made his yearly income exceed the maximum annual limit for receiving VA pension benefits.

The retroactive termination of his pension benefits resulted in the overpayment and consequent debt at issue.  However, he disputes the amount of this debt.  In the informal hearing presentation from his representative, it was asserted that the Veteran was not paid SSA benefits until May 2008, not April 2008, and that his VA benefits were prematurely terminated.  The representative argued that the amount of the overpayment was erroneous and, therefore, must be clarified before the waiver issue may be addressed.

Because the Veteran is challenging the validity of this debt (the amount of it), the Board cannot adjudicate the downstream waiver claim until this preliminary validity-of-the-debt issue is resolved.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a Veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the [RO, as the Agency of Original Jurisdiction (AOJ)] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  Resolution of the creation issue must precede consideration of the waiver issue. 

The Veteran also should be given opportunity to provide updated financial information showing all income received since April 1, 2008.  He may submit supporting documentation, such as a copy of his tax returns or other financial information, if he so desires.  Also, he should be asked to complete and return an updated Financial Status Report (FSR).  The RO should then, if necessary, prepare a paid and due audit.

Accordingly, this claim is REMANDED for the following additional development and consideration: 

1.  Have the Veteran complete and return an updated FSR.

2.  Also give him opportunity to provide financial information concerning all income received since April 1, 2008.  To this end, he may submit supporting documentation, such as a copy of his tax returns or other financial information, if he elects to.

3.  If necessary, provide a paid and due audit of his pension.

4.  Then adjudicate the preliminary question of the validity of this debt (the amount of it and its method of creation).  In the event the overpayment is found to have been properly created, again consider his request for waiver of the overpayment.  If, upon completion of the requested action this appeal is not resolved to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


